internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-128650-01 date date tye legend parent sub1 sub2 buyer1 buyer2 date1 date2 date3 date4 date5 ' ' ' ' ' ' ' ' ' ' ' tax professional company official ' dear this letter responds to a letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election parent is requesting the extension of time to file a statement of allowed loss under sec_1 c of the income_tax regulations the election with respect to the sales of sub1 and sub2 during its taxable_year ended on date3 additional information was received in letters dated july august august and date the material information submitted is summarized below parent is the common parent of a consolidated_group that files its federal_income_tax return on a week basis for the taxable_year ending on the saturday closest to december parent sub1 and sub2 each use the accrual_method of accounting parent owned all of the stock of sub1 and sub2 which were members of its consolidated_group until each was sold to buyer and buyer respectively on date1 and date2 respectively no election under sec_338 was made in respect of the sale of the stock of either sub1 or sub2 parent represents that it recognized a loss on both of such stock sales which it deducted on the return for its taxable_year ended on date3 which was filed on date4 the amount parent deducted was determined in accordance with sec_1 c sec_1 a provides that as a general_rule no deduction is allowed for any loss recognized by a member of a consolidated_group with respect to the disposition of stock of a subsidiary sec_1 a defines a disposition as any event in which gain_or_loss is recognized in whole or in part a sale is therefore a disposition within the meaning of sec_1 a sec_1 c allows a deduction for a loss otherwise disallowed by sec_1 a to the extent the loss exceeds a formulary amount sec_1 c provides that sec_1 c applies only if a statement of allowed loss is filed with the taxpayer’s return for the year of disposition the election was due on date4 as an attachment to the return however for various reasons the election was not attached to the return or otherwise filed on date5 which is after the due_date of the return for the year ended date3 it was discovered that the election had not been made subsequently this request under sec_301 for an extension of time to file the election was submitted to the service the statute_of_limitations on assessment under sec_6501 of the code has not run for the taxable_year of parent sub1 or sub2 that included either stock sale or any subsequent year or years affected thereby under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by sec_1 c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time to file the election provided parent can show that it acted reasonably and in good_faith the requirements of sec_301_9100-1 through are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent tax professional and company official explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were responsible for the election and aware of all relevant facts that parent relied on these persons to timely make the election see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown that it acted reasonably and in good_faith in failing to timely file the election that the other requirements of sec_301_9100-1 and sec_301_9100-3 are met and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election with respect to the dispositions of the stock of sub1 and sub2 as described above the above extension of time is conditioned on the taxpayers’ parent’s consolidated group’s sub1's and sub2's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the director’s office upon examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 we express no opinion as to whether parent’s sales as described above were made at fair_market_value whether parent recognized a loss on such sales and if so as to the amount thereof or if parent recognized a loss on the sales of its stock of sub1 or sub2 as to the amount of the loss allowed as a deduction under sec_1 c if any in addition we express no opinion as to the tax treatment of or consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer and its employees however the director should verify all essential facts and computations moreover although an extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable shall still apply parent must amend its return for its tax_year ended on date3 by attaching thereto the election and information set forth in sec_1 c parent should also attach a copy of this letter to the amended_return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent senior technician reviewer branch sincerely yours associate chief_counsel corporate by ken cohen
